Citation Nr: 0924705	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-03 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA nonservice-connected pension 
benefits.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 9, Substantive Appeal, received in January 
2008, the appellant indicated that he desired a central 
office hearing in Washington, DC.  In May 2009, the Board 
sent the appellant a letter to clarify the exact type of 
hearing he desired.  In correspondence received in June 2009, 
the appellant indicated that he wanted a video conference 
hearing to be held at the RO.  As such a hearing has not yet 
been conducted, the appellant should be scheduled for a video 
conference hearing at the RO.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video-
conference hearing before a member of the 
Board at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




